Citation Nr: 0300525	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  00-12 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to VA compensation under the provisions of 
38 U.S.C. § 1151 for loss of use of a creative organ, 
claimed as due to complications of abdominal aortic 
aneurysm surgery received in July 1997 at the VA Medical 
Center in Houston, Texas.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from July 1950 to 
November 1953.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for VA compensation under the provisions 
of 38 U.S.C. § 1151 for loss of use of a creative organ, 
which he claims to have been due to complications of 
abdominal aortic aneurysm surgery received in July 1997 at 
the VA Medical Center in Houston, Texas.


REMAND

The veteran has submitted correspondence which was 
received by VA in December 2002, in which he requested 
that he be scheduled for a hearing at the RO before a 
Board Member.  To ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The veteran's correspondence was 
not specific as to whether he desired 
to have a personal hearing at the RO 
before a traveling Member of the Board, 
or a video conference hearing at the RO 
before a Member of the Board.  The RO 
should therefore contact the veteran 
and request that he specify which 
hearing he prefers.

2.  Thereafter, the RO should schedule 
the veteran for the desired hearing, 
pursuant to his request.

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


